
	
		III
		111th CONGRESS
		1st Session
		S. RES. 242
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 5, 2009
			Mr. Voinovich (for
			 himself, Mr. Nelson of Florida, and
			 Mr. Vitter) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		
			September 16, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Aerospace Day.
	
	
		Whereas
			 the missions to the moon by the National Aeronautics and Space Administration
			 are recognized around the globe as 1 of the most outstanding achievements of
			 humankind;
		Whereas
			 the United States is a leader in the International Space Station, the most
			 advanced human habitation and scientific laboratory ever placed in
			 space;
		Whereas
			 the first aircraft flight occurred in the United States, and the United States
			 operates the largest and safest aviation system in the world;
		Whereas
			 the United States aerospace industry is a powerful, reliable source of
			 employment, innovation, and export income, directly employing 831,000 people
			 and supporting more than 2,000,000 jobs in related fields;
		Whereas
			 space exploration is a source of inspiration that captures the interest of
			 young people;
		Whereas
			 aerospace education is an important component of science, technology,
			 engineering, and mathematics education and helps to develop the science and
			 technology workforce in the United States;
		Whereas
			 aerospace innovation has led to the development of advanced meteorological
			 forecasting, which has saved lives around the world;
		Whereas
			 aerospace innovation has led to the development of the Global Positioning
			 System, which has strengthened national security and increased economic
			 productivity;
		Whereas
			 the aerospace industry assists and protects members of the Armed Forces with
			 military communications, unmanned aerial systems, situational awareness, and
			 satellite-guided ordinances; and
		Whereas
			 September 16, 2009, is an appropriate date to observe National Aerospace
			 Day: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of
			 National Aerospace Day; and
			(2)recognizes the contributions of the
			 aerospace industry to the history, economy, security, and educational system of
			 the United States.
			
